Citation Nr: 0528685	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and aggravation of a personality disorder.

2.  Entitlement to a rating in excess of 30 percent for major 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to January 1970 and again from April 1971 to July 
1990.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted an increased rating to 30 
percent for the veteran's major depression and denied service 
connection for a personality disorder.  The veteran moved to 
Pennsylvania and his file is now in the jurisdiction of the 
Pittsburgh, Pennsylvania RO.

For reasons explained in below, the Board has seen fit to 
recharacterize the veteran's service connection claim to 
encompass all inextricably intertwined claims involving 
psychiatric problems other than major depression.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has consistently asserted that he is entitled to 
service connection for psychiatric disability other than 
major depression, to include post-traumatic stress disorder 
(PTSD), and a personality disorder.  In the June 2003 
supplemental statement of the case, it appears the RO denied 
service connection for PTSD, stating that there was no 
evidence of a verifiable stressor.  However, the RO has never 
considered service connection for PTSD as an issue, in and of 
itself, so no development was ever done concerning the 
veteran's alleged stressors.

The RO stated that it was not necessary to consider the PTSD 
issue because the veteran would only receive one disability 
rating for his psychiatric disorder.  That is, of course, 
correct; however, if it is clear from the medical evidence 
that certain symptoms and/or degree of impairment are due to 
a veteran's service-connected psychiatric disability, here 
major depression, as opposed to any other diagnosed 
psychiatric disorders, here PTSD, then the rating assigned 
for the veteran's service-connected disorder may be lower 
than would otherwise be assigned.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  In this case, on the VA examination in 
March 2004, the examiner assigned the veteran a GAF score of 
50-55 for major depression alone, and indicated that the 
score would be lowered considerably if one were to consider 
the impact of the veteran's personality disorder.  Since the 
outcome of the claim for service connection for the 
personality disorder and/or PTSD has a direct impact on the 
disability rating VA may assign for the veteran's service-
connected psychiatric disability, these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1. Vet. 
App. 180 (1991).  Therefore, the issue of whether the veteran 
should be service-connected for additional psychiatric 
disorders, including a personality disorder, must be resolved 
prior to rating the veteran's disability due to service-
connected psychiatric manifestations.

To date the RO has denied service connection for a 
personality disorder on the basis that congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  The Board notes, however, that the VA 
Office of General Counsel held that service connection may be 
granted for a congenital disorder on the basis of in- service 
aggravation.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 
(1990) [a reissue of General Counsel Opinion 01-85 (March 5, 
1985)].  In that opinion, it was noted that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service, but that service connection for 
such diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  The RO has 
not considered the claim for service connection for a 
personality disorder on the basis of inservice aggravation.  

Finally, the Board notes that the record is incomplete.  The 
veteran appears to be in receipt of Social Security 
Administration (SSA) disability benefits.  There are, 
however, no records on file pertaining to such benefits.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it abundantly clear that the records concerning 
awards of Social Security disability benefits are relevant 
and must be obtained.  Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The RO should contact the SSA and attempt to obtain 
copies of the decision granting benefits as well as any 
medical evidence used in reaching that decision.      

Accordingly, these matters are REMANDED for the following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to these claims. 

2.  Obtain the veteran's records of 
treatment received at the Erie VA 
Hospital and through the Vet Center out 
of Meadville, PA, for treatment since 
March 2004.  

3.  The RO should obtain from SSA the 
records pertaining to the veteran's claim 
for SSA disability benefits, to include 
the medical records considered in any 
determination on such matter.  

4.  The RO should develop and adjudicate 
the claim for service connection for 
PTSD, to include asking the veteran to 
provide specific information regarding 
the stressor event(s) he alleges occurred 
while he served in Vietnam, and 
attempting to verify such events through 
USASCRUR, if warranted.  

5.  After receiving the veteran's VA, Vet 
Center, and Social Security records, the 
RO should arrange for a VA examination by 
a psychiatrist.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

If, and only if, the RO determines it is 
warranted, then the examination should 
also address the PTSD claim. 

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to his 
service-connected major depression, as 
opposed to any other psychiatric 
disorders present.  The examiner should 
also provide an opinion as to whether the 
veteran's personality disorder, if 
diagnosed, was aggravated (worsened) by 
his military service.

6.  The RO should then readjudicate each 
of the claims.  If any of the benefits 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


